Citation Nr: 0214704	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-20 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
recognized guerilla service in the Philippines from November 
1944 to January 1946; he died in June 1997 at the age of 74.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Manila Regional Office (RO), which denied 
service connection for the cause of the veteran's death.  In 
June 2001, the Board remanded the matter for additional 
development of the evidence.  The record shows that the RO 
has complied with all remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's death certificate reveals that he died in 
June 1997 from hypovolemia due to massive hemoptysis 
secondary to pulmonary tuberculosis.

2.  At the time of his death, service connection was in 
effect for residuals of a shrapnel wound injury to the chest, 
Muscle Group II (rated 20 percent disabling), and residuals 
of a shrapnel wound injury to the right hand, Muscle Group IX 
(rated 10 percent disabling).

3.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2002).  
VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that she was informed 
of the evidence of record and the nature of the evidence 
needed to substantiate her claim via rating decisions, 
letters from the RO, Statements of the Case, and the Board's 
remand.  (See particularly December 8, 1997 and June 27, 2001 
letters from the RO.)  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
appellant to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case.  The record contains 
the veteran's service medical records and a record of his 
post-service medical treatment.  The appellant has indicated 
that there are no further records available.  The RO has also 
obtained a VA medical opinion regarding the pertinent issue 
in this matter.  Based on the facts of this case, therefore, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the appellant would aid in 
substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records are silent for any 
complaint or finding pertaining to pulmonary tuberculosis.  
His January 1946 separation examination report indicates that 
he sustained a through-and-through shrapnel wound to the 
dorsum of the right hand with retained foreign bodies.  His 
lungs, however, were found to be normal.  On a January 1946 
Affidavit for Philippine Army Personnel, a chronological 
record of wounds and illnesses incurred in service included 
shrapnel wounds to the right hand and right breast.  
Pulmonary tuberculosis was not evident.

In September 1952, the veteran filed an application for VA 
disability compensation benefits.  His application was silent 
for the mention of any claimed tuberculosis.  

On VA examination in January 1973, the veteran complained of, 
inter alia, pain in the right chest.  Examination of the 
respiratory system revealed that his chest was symmetrical 
and clear to percussion.  X-ray examination of the chest 
showed clear lung fields, normal heart, and multiple metallic 
foreign bodies in the right anterior chest wall and anterior 
neck.  The diagnoses included residuals of a shrapnel wound 
to the right chest.  Pulmonary tuberculosis was not noted 
clinically.  

The veteran also submitted April 1973 affidavits from fellow 
servicemen to the effect that he had sustained injuries to 
his right chest in a grenade blast during service.  These 
affidavits are silent for any mention of pulmonary 
tuberculosis.  

By November 1973 decision, the RO granted service connection 
for residuals of a shrapnel wound injury to the chest, Muscle 
Group II (rated 20 percent disabling), and residuals of a 
shrapnel wound injury to the right hand, Muscle Group IX 
(rated 10 percent disabling).  The above ratings remained in 
effect until the time of the veteran's death.  

VA outpatient treatment records show that the veteran sought 
treatment in June 1974 for complaints of chest and back pain 
and difficulty breathing.  Examination of the chest was 
normal.  

In a January 1975 memorandum, the veteran's private physician 
indicated that he treated the veteran "on several 
occasions," most recently in December 1974, for severe chest 
pain with numbness radiating to the neck, as well as a cough 
and body weakness.  The diagnoses included residuals of 
alleged shrapnel wound, right chest.  No complaint or 
clinical finding of pulmonary tuberculosis was recorded.

In a May 1989 memorandum, another private physician indicated 
that the veteran had been seen for complaints of right chest 
pain, as well as general body weakness.  Examination showed 
an old 1/2 by 1/4 inch scar above the right nipple, and 
anesthesia of the right chest with further unspecified 
"severe injuries to muscle group II."  No complaint or 
finding of pulmonary tuberculosis was recorded.  The 
diagnoses included residuals of shell fragment wounds of the 
right chest.

The veteran underwent VA medical examination in September 
1989, at which he reported right chest pain.  X-ray 
examination of the chest showed a soft tissue density in the 
right paratracheal area and numerous retained metallic 
foreign bodies in the region of this mass; retained metallic 
foreign bodies were also noted in the right upper and mid-
hemithorax.  Lateral view, however, showed that all of the 
metallic foreign bodies were embedded in the anterior chest 
wall and in the soft tissues of the base of the neck 
anteriorly.  No metallic foreign bodies were observed in the 
pleural cavities and the bony rib cage and diaphragm showed 
no abnormalities.  No complaint or finding pertinent to 
pulmonary tuberculosis was recorded.  

In a June 1992 letter, a retired medical consultant indicated 
that he had examined the veteran and that the following 
diagnosis was appropriate:  numerous scattered tiny scars, 
whole face and neck, allegedly residuals multiple shell 
fragment wounds and "[r]esiduals shell fragment wound, right 
[hand] with deep pain, severe, through-and-through alleged 
residual by gunshot wound with limitation of motion of parts 
affected."  No complaint or finding of pulmonary 
tuberculosis was recorded.  

On VA examination of the veteran's chest in November 1992, X-
ray examination showed multiple small metallic foreign bodies 
in the soft tissues of the anterior chest wall; none were 
seen intrathoracically.  An atheromatous aorta, right 
paratracheal density with tracheal displacement was also 
noted.  Examination of the lungs was unremarkable.  The 
diagnosis was residuals due to shrapnel wound thorax with 
metallic foreign bodies, muscle group II with metallic 
foreign bodies.  Pulmonary tuberculosis was not found. 

In October 1995, and January and April 1996, the retired 
medical consultant indicated that he had examined the 
veteran.  Findings pertaining to the veteran's shrapnel 
wounds were noted, but no complaint or finding of pulmonary 
tuberculosis was noted.  

On VA medical examination in October 1996, the veteran 
reported that he sustained shrapnel wounds over his chest and 
extremities during World War II, and he complained of current 
pain in the anterior chest and neck area.  X-ray examination 
showed multiple small metallic fragments in the chest as well 
as a right paratracheal density.  The diagnoses included 
shrapnel wounds to the anterior chest area, and mass 
posterior right thoracic area (not related to shrapnel 
injury).  In addition, the examiner noted that chest X-ray 
studies showed that the metallic foreign bodies were very 
small and embedded in the chest wall itself, not the lungs; 
thus, he stated that there should be little reason for 
disability.

In June 1997, the veteran died at age 74.  The death 
certificate reveals that the cause of his death was 
hypovolemia due to massive hemoptysis secondary to pulmonary 
tuberculosis.  It was noted that no autopsy had been 
performed.  

In September 1997, the appellant submitted a claim of service 
connection for the cause of the veteran's death, alleging 
that his fatal pulmonary tuberculosis was causally related to 
his service-connected shrapnel wound disability.

By December 1997 letter, the RO contacted the appellant and 
asked for additional evidence regarding her claim, including 
an explanation from the official who certified the causes of 
the veteran's death, as well as the names and approximate 
dates of any post-service VA and private medical records, and 
statements from any health care provider who treated or 
examined the veteran during his lifetime as to any 
relationship between his service and the cause of his death.  
By letter in February 1998, the appellant stated that no 
additional evidence was available.

In January 2002, the RO sought a medical opinion regarding 
the relationship, if any, between the cause of the veteran's 
death and his military service or any service-connected 
disability.  By February 2002 opinion, a VA physician 
indicated that she had reviewed the veteran's medical records 
and had concluded that there was "no relationship at all" 
between the veteran's service-connected shrapnel wound 
injuries and the cause of his death from hypovolemia due to 
massive hemoptysis due to pulmonary tuberculosis.  She noted 
that the small metallic fragments were retained in the soft 
tissues of the anterior chest wall and not in the lung 
substance itself.  Thus, she indicated that "[i]t can not in 
any way produce hemoptysis that could cause his death."  She 
further indicated that it was not likely that the veteran's 
pulmonary tuberculosis was related to his active service.  In 
that regard, she noted that his lungs were normal at service 
separation, and chest X-rays taken in 1973, 1992, and 1996, 
showed no tuberculosis.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and tuberculosis 
becomes manifest to a degree of 10 percent within three years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals has held that where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b)(West Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The appellant alleges that the cause of the veteran's death 
should be granted "on a secondary basis" as his fatal 
pulmonary tuberculosis was proximately due to or the result 
of his service-connected shrapnel wound disabilities.   

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (2002).  In this case, the cause of 
the veteran's death as listed on the death certificate was 
hypovolemia due to massive hemoptysis secondary to pulmonary 
tuberculosis.

Initially, the Board observes that pulmonary tuberculosis was 
not clinically evident in service or for decades thereafter.  
In fact, the veteran's lungs were affirmatively determined to 
be normal at service separation and on several subsequent 
examinations following his separation from service, no 
tuberculosis was found.  Moreover, none of the post-service 
medical records contain any medical opinion that the 
veteran's fatal tuberculosis, first noted many years after 
his separation from active service, was related to such 
service, any incident occurring therein, or any service-
connected disability.  Likewise, the death certificate 
contains no indication that the cause of the veteran's death 
was related to service, any in-service incident, or any 
service-connected disability.

In fact, a VA physician reviewed the veteran's medical 
records and concluded, based on such review, that there was 
no relationship between the cause of the veteran's death and 
his active service, any in-service incident, or any service-
connected disability.  The Board assigns great probative 
value and weight to this medical opinion, which is the only 
evidence of record (other than the appellant's lay 
assertions) which directly addresses the critical question in 
this case.  The Board notes that this opinion reflects that 
it was based on an actual, full review of the veteran's 
medical records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The medical adviser also provided a detailed 
rationale for her competent medical opinion, provided 
references to the medical evidence of record, and gave a 
clear explanation for discounting the appellant's theory.

The Board has considered the appellant's lay statements to 
the effect that the veteran's death was causally related to 
his service-connected disabilities.  Again, it is noted that 
there is no competent medical evidence of record to support 
such a theory and the appellant has not been shown to have 
the medical expertise necessary to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the disability which caused the veteran's death was not 
shown in service or for many years thereafter, and because 
the probative evidence of record indicates that the veteran's 
death was not related to his active service, any incident 
therein, or any service-connected disability, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

